United States Court of Appeals
                     For the First Circuit


No. 20-1124

                       HECTOR M. JENKINS,

                     Plaintiff, Appellant,

                               v.

       HOUSING COURT DEPARTMENT, City of Boston Division,
              a Section of the Trial Court of the
                 Commonwealth of Massachusetts,

                      Defendant, Appellee,

   JEFFREY WINIK, First Justice of The Boston Housing Court;
MICHAEL NEVILLE, Chief Housing Specialist of the Boston Housing
      Court; PAUL BURKE, Deputy Court Administrator of the
Massachusetts Housing Courts; PAULA CAREY, Chief Justice of The
Massachusetts Trial Courts; HARRY SPENCE, Court Administrator of
  the Massachusetts Trial Courts; MARK CONLON, Human Resources
 Director of the Massachusetts Trial Courts; EAMONN GILL, Labor
 Counsel, Human Resources Department of the Massachusetts Trial
Courts; ELIZABETH DAY, Assistant Labor Counsel, HR Department of
  the Massachusetts Trial Courts; ANTOINETTE RODNEY-CELESTINE,
Administrative Attorney, HR Department of Trial Courts; TIMOTHY
  SULLIVAN, Chief Justice of the Massachusetts Housing Courts;
                MAURA HEALEY, Attorney General,

                          Defendants.


                          ERRATA SHEET

     The opinion of this Court, issued on October 18, 2021, is
amended as follows:
    On page 15, line 10, change "Jenkins" to be "Jenkins's"
    On page 23, line 17, change "of" to be "its"